Exhibit 10.3

WAIVER AND AMENDMENT

This WAIVER AND AMENDMENT, dated as of August 3, 2012 (this “Agreement”), is by
and among (a) EMMIS COMMUNICATIONS CORPORATION (the “Parent”), an Indiana
corporation, (b) EMMIS OPERATING COMPANY (the “Borrower”), an Indiana
corporation and (c) the Lenders (as defined below) and is acknowledged by BANK
OF AMERICA, N.A., as administrative agent (the “Administrative Agent”) for
itself and the other Lenders party to that certain Amended and Restated
Revolving Credit and Term Loan Agreement, dated November 2, 2006, as amended by
(i) that certain First Amendment and Consent to Amended and Restated Revolving
Credit and Term Loan Agreement, dated as of March 3, 2009, by and among the
Borrower, the Parent, the lending institutions party thereto (the “Lenders”),
the Administrative Agent, Deutsche Bank Trust Company Americas, as syndication
agent, General Electric Capital Corporation, Cooperatieve Centrale
Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New York Branch and
SunTrust Bank, as co-documentation agents; (ii) that certain Second Amendment to
Amended and Restated Revolving Credit and Term Loan Agreement, dated as of
August 19, 2009, among the Borrower, the Parent, the Lenders and the
Administrative Agent; (iii) that certain Third Amendment to Amended and Restated
Revolving Credit and Term Loan Agreement, dated as of March 29, 2011, executed
by the Borrower, the Parent and the Required Lenders and, subject to the
qualifications set forth therein, acknowledged by the Administrative Agent;
(iv) that certain Fourth Amendment to Amended and Restated Revolving Credit and
Term Loan Agreement, dated as of November 10, 2011, executed by the Borrower,
the Parent and the Required Lenders and, subject to the qualifications set forth
therein, acknowledged by the Administrative Agent; (v) that certain Fifth
Amendment to Amended and Restated Revolving Credit and Term Loan Agreement,
dated as of March 20, 2012, executed by the Borrower, the Parent and the
Required Lenders and, subject to the qualifications set forth therein,
acknowledged by the Administrative Agent; and (vi) that certain Sixth Amendment
to Amended and Restated Revolving Credit and Term Loan Agreement, dated as of
April 26, 2012, among the Borrower, the Parent, the Lenders and, subject to the
qualifications set forth therein, acknowledged by the Administrative Agent (as
so amended, and as further amended, supplemented, and restated or otherwise
modified and in effect from time to time, the “Credit Agreement”). Capitalized
terms used herein without definition shall have the meanings assigned to such
terms in the Credit Agreement.

WHEREAS, certain of the Borrower’s Bridge to Sale Excluded Subsidiaries, KMVN,
LLC and KMVN License, LLC, expect to sell their interests in the station assets
subject to that certain LMA Agreement, dated as of April 3, 2009, among such
Bridge to Sale Excluded Subsidiaries, Grupo Radio Centro LA, LLC and Grupo Radio
Centro S.A.B. de.C.V. (the “Bridge to Sale Third Party Transaction”), which such
sale is expected to occur on or before August 31, 2012;

WHEREAS, pursuant to the Credit Agreement, the Borrower is required to pay to
the Administrative Agent an amount equal to one hundred percent (100%) of the
gross cash proceeds (minus certain amounts) received in connection with the
Bridge to Sale Third Party Transaction (the “Bridge to Sale Third Party
Transaction Proceeds”) in the manner set forth in Section 4 of the Credit
Agreement (the “Prepayment Requirement”);



--------------------------------------------------------------------------------

WHEREAS, the Borrower desires to retain up to $4,000,000 of the Bridge to Sale
Third Party Transaction Proceeds (the “Specified Proceeds”) to be used for any
purpose otherwise permitted by the Credit Agreement (the “Retention”), which
Retention of the Specified Proceeds would otherwise be prohibited by the
Prepayment Requirement;

WHEREAS, on March 27, 2011, the Company, the Parent and Canyon Capital Advisors
LLC (“Canyon”), entered into a certain letter agreement (the “Backstop Letter”)
providing for the commitment by Canyon to backstop the Company’s third amendment
to the Credit Agreement and certain fees to be payable in connection therewith,
on and subject to the terms and conditions of the Backstop Letter, with such
Backstop Letter being designated as a “Loan Document” for purposes of the Credit
Agreement;

WHEREAS, the Borrower or certain of its Subsidiaries desires to enter into a
Local Programming and Marketing Agreement as previously disclosed to the Lenders
who have designated themselves as “private-side” and the Administrative Agent
(the “2012 LMA Transaction”), pursuant to which the Borrower or certain of its
Subsidiaries will obtain (i) the rights to program an AM and FM station located
in the same market (the “2012 LMA Stations”) for a monthly fee not in excess of
$5,000.00, plus applicable expense reimbursement under the terms of the Local
Programming and Marketing Agreement and (ii) an obligation to purchase the
station assets and Federal Communications Commission licenses associated with
the 2012 LMA Stations (the “2012 Station Acquisition”) within an agreed-upon
timeframe for an aggregate consideration not to exceed $375,000; and

NOW THEREFORE, in consideration of the foregoing premises and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Borrower, the Parent and the Lenders hereby agree as follows:

§1. Waiver. Subject to the terms and conditions set forth below, the Required
Lenders hereby (x) consent to the Retention of the Specified Proceeds and agree
to waive the Prepayment Requirement only with respect to the Specified Proceeds
and (y) consent (but only to the extent the 2012 LMA Transaction and the 2012
Station Acquisition are entered into on terms disclosed to the Lenders on or
prior to the date hereof (or such other terms as are reasonably acceptable to
the Required Lenders)) to the 2012 LMA Transaction and the 2012 Station
Acquisition (with such acquisition for an aggregate purchase price not to exceed
$375,000) and agree to waive the requirements applicable to the 2012 LMA
Transaction and the 2012 Station Acquisition in Section 10.5.1(d)(ii), as well
as the requirements that any such transaction occur after the Revert Date in
Sections 10.5.1(d)(iv) and 10.5.1(e) of the Credit Agreement. The foregoing
shall not be construed to constitute a waiver of any other requirements set
forth in the Credit Agreement that are applicable to the 2012 LMA Transaction
and the 2012 Station Acquisition; for the avoidance of doubt, the parties hereby
agree that the 2012 LMA Transaction and the 2012 Station Acquisition are not
“Bridge to Sale Third Party Transactions,” as defined in the Credit Agreement.

§2. Amendment. The Backstop Letter is hereby amended by changing the “6%” in
clause (ii) of the third sentence of paragraph 3 thereof to “6% (or if such
“Bridge to Sale Third Party Transaction Proceeds” shall have been received, for
any amounts prepaid or repaid after giving effect to the “Bridge to Sale Third
Party Transaction Proceeds” (as defined in the Waiver and Amendment dated as of
August 3, 2012), 7%)”.

 

-2-



--------------------------------------------------------------------------------

§3. Conditions to Effectiveness. This Agreement shall become effective as of the
date set forth above subject to the satisfaction or waiver by the Administrative
Agent on behalf of the Required Lenders of the following conditions precedent:

A. the representations and warranties set forth in Section 5 of this Agreement
shall be true and correct as of the date of this Agreement;

B. there shall exist no Default or Event of Default immediately prior to and
immediately after giving effect to this Agreement;

C. the Waiver and Amendment to the Note Purchase Agreement, dated as of the date
hereof, shall (i) be in form and substance satisfactory to the Required Lenders,
(ii) have been executed and delivered by the Notes Purchaser and (iii) become
effective in accordance with the terms thereof;

D. the Administrative Agent shall have received a counterpart signature page to
this Agreement, duly executed and delivered by the Borrower, the Parent and the
Required Lenders;

E. the Borrower shall have paid all reasonable unpaid fees and expenses of the
Administrative Agent’s counsel, Winstead PC, to the extent that copies of
invoices for such fees and expenses have been delivered to the Borrower; and

F. the Borrower shall have paid to Canyon Capital Advisors LLC and the
Administrative Agent, respectively, all fees and expenses of Canyon and the
Administrative Agent arising in connection with this Agreement (including any
fees and disbursements of legal counsel).

§4. Affirmation of Borrower and Parent. The Borrower and the Parent each hereby
affirms its Obligations under the Credit Agreement (as amended hereby) and under
each of the other Loan Documents to which each is a party and each hereby
affirms its absolute and unconditional promise to pay to the Lenders the Loans
and all other amounts due under the Credit Agreement (as amended hereby) and the
other Loan Documents.

§5. Representations and Warranties. The Parent and the Borrower each hereby
represents and warrants to the Administrative Agent and the Lenders as follows:

(a) Representations and Warranties. Each of the representations and warranties
contained in Section 8 of the Credit Agreement were true and correct in all
material respects (except to the extent such representations and warranties are
already qualified by materiality, in which case, such representations and
warranties were true and correct in all respects) when made, and, after giving
effect to this Agreement, are true and correct in all material respects on and
as of the date hereof (except to the extent such representations and warranties
are already qualified by materiality, in which case, such representations and
warranties are true and correct in all respects), except to the extent of
changes resulting from

 

-3-



--------------------------------------------------------------------------------

transactions contemplated or permitted by the Credit Agreement and the other
Loan Documents and to the extent that such representations and warranties relate
specifically to a prior date. To the extent not otherwise applicable to the
Parent, each of the representations and warranties contained in Section 8 of the
Credit Agreement shall be deemed to be equally applicable to the Parent for all
purposes hereunder, and shall be deemed to be made by the Parent with respect to
itself in connection with this Section 4.

A. Enforceability. The execution and delivery by the Borrower and the Parent of
this Agreement, and the performance by the Borrower and the Parent of this
Agreement and the Credit Agreement are within the corporate authority of each of
the Borrower and the Parent and have been duly authorized by all necessary
corporate proceedings. This Agreement and the Credit Agreement constitute valid
and legally binding obligations of each of the Borrower and the Parent,
enforceable against it in accordance with their terms, except as limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or affecting the enforcement of creditors’ rights in general.

B. No Default or Event of Default. No Default or Event of Default has occurred
and is continuing, and after giving effect to this Agreement, no Default or
Event of Default will result from the execution, delivery and performance by the
Parent and the Borrower of this Agreement or from the consummation of the
transactions contemplated herein.

C. Disclosure. None of the information provided to the Administrative Agent and
the Lenders on or prior to the date of this Agreement relating to this Agreement
contained any untrue statement of material fact or omitted to state any material
fact (known to the Parent, the Borrower or any of its Subsidiaries in the case
of any document or information not furnished by it or any of its Subsidiaries)
necessary in order to make the statements herein or therein not misleading. On
the date hereof, neither the Borrower nor the Parent possess any material
information with respect to the operations, business, assets, properties,
liabilities (actual or contingent) or financial condition of the Parent, the
Borrower and their respective Subsidiaries taken as a whole as to which the
Lenders do not have access.

D. Solvency. As of the date on which this representation and warranty is made,
each of the Borrower and the Subsidiaries is Solvent, both before and after
giving effect to the transactions contemplated hereby consummated on such date
and to the incurrence of all Indebtedness and other obligations incurred on such
date in connection herewith and therewith.

§6. Limited Waiver. Except as expressly provided in this Agreement, (a) all of
the terms and conditions of the Credit Agreement and the other Loan Documents
remain unchanged, and (b) all of the terms and conditions of the Credit
Agreement and of the other Loan Documents are hereby ratified and confirmed and
remain in full force and effect. Nothing herein shall be construed to be an
amendment, consent or a waiver of any requirements of the Parent, the Borrower
or of any other Person under the Credit Agreement or any of the other Loan
Documents except as expressly set forth herein. Nothing in this Agreement shall
be construed to imply any willingness on the part of any Lender to grant any
similar or future amendment, consent or waiver of any of the terms and
conditions of the Credit Agreement or the other Loan Documents. For the
avoidance of doubt, this Agreement shall constitute a “Loan Document” under the
Credit Agreement and each other Loan Document.

 

-4-



--------------------------------------------------------------------------------

§7. Release. In order to induce the Lenders to enter into this Agreement, the
Borrower and the Parent each acknowledges and agrees that: (i) the Borrower and
the Parent do not have any claim or cause of action against the Administrative
Agent or any Lender (or any of their respective directors, officers, employees
or agents); (ii) the Borrower and the Parent do not have any offset right,
counterclaim, right of recoupment or any defense of any kind against the
Borrower’s or the Parent’s obligations, indebtedness or liabilities to the
Administrative Agent or any Lender; and (iii) each of the Administrative Agent
and the Lenders has heretofore properly performed and satisfied in a timely
manner all of its obligations to the Borrower and the Parent. The Borrower and
the Parent each wishes to eliminate any possibility that any past conditions,
acts, omissions, events, circumstances or matters would impair or otherwise
adversely affect any of the Administrative Agent’s and the Lenders’ rights,
interests, contracts, collateral security or remedies. Therefore, the Borrower
and the Parent each unconditionally releases, waives and forever discharges
(A) any and all liabilities, obligations, duties, promises or indebtedness of
any kind of the Administrative Agent or any Lender to the Borrower, except the
obligations to be performed by the Administrative Agent or any Lender on or
after the date hereof as expressly stated in this Amendment, the Credit
Agreement and the other Loan Documents, and (B) all claims, offsets, causes of
action, right of recoupment, suits or defenses of any kind whatsoever (if any),
whether arising at law or in equity, whether known or unknown, which the
Borrower or the Parent might otherwise have against the Administrative Agent,
any Lender or any of their respective directors, officers, employees or agents,
in either case (A) or (B), on account of any past or presently existing
condition, act, omission, event, contract, liability, obligation, indebtedness,
claim, cause of action, defense, circumstance or matter of any kind.

§8. Execution in Counterparts. This Agreement may be executed in any number of
counterparts and by each party on a separate counterpart, each of which when so
executed and delivered shall be an original, but all of which together shall
constitute one instrument. In proving this Agreement, it shall not be necessary
to produce or account for more than one such counterpart signed by the party
against whom enforcement is sought.

§9. Interpretation. This Agreement has been the result of limited negotiation
involving the Administrative Agent and its counsel. This Agreement, the Credit
Agreement and the other Loan Documents are not intended to be construed against
the Administrative Agent or any of the Lenders whether or to the extent of the
Administrative Agent’s or any Lender’s involvement in the preparation of such
documents.

§10. Loan Document. This Agreement is a Loan Document under the terms of the
Credit Agreement, and any breach of any provision of this Agreement shall be a
Default or Event of Default under the Credit Agreement (as applicable).

§11. Miscellaneous. This Agreement shall for all purposes be construed in
accordance with and governed by the laws of the State of New York (excluding the
laws applicable to conflicts or choice of law) (other than Section 5-1401 and
Section 5-1402 of the General Obligations Laws of the State of New York). The
captions in this Agreement are for convenience of reference only and shall not
define or limit the provisions hereof. The Borrower agrees to pay to the
Administrative Agent, on demand by the Administrative Agent, all reasonable
costs and expenses incurred or sustained by the Administrative Agent in
connection with the preparation of this Agreement, including reasonable legal
fees in accordance with Section 18.2 of the Credit Agreement.

[Remainder of Page Intentionally Left Blank]

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have duly executed this Agreement as of the
date first set forth above.

 

The Borrower: EMMIS OPERATING COMPANY By:  

/s/ J. Scott Enright

Name:   J. Scott Enright Title:   Executive Vice President,
General Counsel and Secretary

The Parent:

 

EMMIS COMMUNICATIONS CORPORATION

By:  

/s/ J. Scott Enright

Name:   J. Scott Enright Title:  

Executive Vice President,

General Counsel and Secretary

[Signature Page to Waiver & Amendment]



--------------------------------------------------------------------------------

Lenders: CANYON SPECIAL OPPORTUNITIES MASTER FUND (CAYMAN), LTD. By: Canyon
Capital Advisors LLC, its Investment Advisor By:  

/s/ Jonathan M. Kaplan

Name:   Jonathan M. Kaplan Title:   Authorized Signatory CANPARTNERS INVESTMENTS
IV, LLC By: Canyon Capital Advisors LLC, its Manager By:  

/s/ Jonathan M. Kaplan

Name:   Jonathan M. Kaplan Title:   Authorized Signatory CANYON DISTRESSED
OPPORTUNITY MASTER FUND, L.P. By: Canyon Capital Advisors LLC, its Investment
Advisor By:  

/s/ Jonathan M. Kaplan

Name:   Jonathan M. Kaplan Title:   Authorized Signatory

[Signature Page to Waiver & Amendment]



--------------------------------------------------------------------------------

Receipt of the preceding Agreement is hereby acknowledged by the Administrative
Agent in its role as administrative agent but the provisions of this Agreement
are not consented to by the Administrative Agent, or by Bank of America, N.A.,
in its capacity as a Lender.

The Administrative Agent’s acknowledgement of receipt of this Agreement should
not be construed as an agreement by the Administrative Agent or Bank of America,
N.A., or confirmation by the Administrative Agent or Bank of America, N.A., that
such Agreement was completed in accordance with the terms of the Credit
Agreement and the other Loan Documents.

The Administrative Agent and Bank of America, N.A., as Administrative Agent and
Lender, respectively, each reserves all of its rights in connection with the
Agreement.

 

BANK OF AMERICA, N.A., as Administrative Agent By:  

/s/ Edna Aguilar Mitchell

Name:   Edna Aguilar Mitchell Title:   Director

[Signature Page to Waiver & Amendment]



--------------------------------------------------------------------------------

RATIFICATION OF GUARANTORS

Each of the undersigned Guarantors hereby (a) acknowledges and consents to the
foregoing Agreement and the Borrower’s and the Parent’s execution thereof;
(b) joins the foregoing Agreement for the sole purpose of consenting to and
being bound by the provisions of Sections 4, 6 and 7 thereof; (c) ratifies and
confirms all of their respective obligations and liabilities under the Loan
Documents to which any of them is a party and ratifies and confirms that such
obligations and liabilities extend to and continue in effect with respect to,
and continue to guarantee and secure, as applicable, the Obligations of the
Borrower under the Credit Agreement; (d) acknowledges and confirms that the
liens and security interests granted by such Guarantor pursuant to the Loan
Documents are and continue to be valid and perfected first priority liens and
security interests (subject only to Permitted Liens) that secure all of the
Obligations on and after the date hereof; (e) acknowledges and agrees that such
Guarantor does not have any claim or cause of action against the Administrative
Agent or any Lender (or any of its respective directors, officers, employees or
agents); and (f) acknowledges, affirms and agrees that such Guarantor does not
have any defense, claim, cause of action, counterclaim, offset or right of
recoupment of any kind or nature against any of their respective obligations,
indebtedness or liabilities to the Administrative Agent or any Lender.

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

The Guarantors:

EMMIS COMMUNICATIONS CORPORATION

EMMIS INDIANA BROADCASTING, L.P., by Emmis Operating Company, its General
Partner

EMMIS INTERNATIONAL BROADCASTING CORPORATION

EMMIS LICENSE CORPORATION OF NEW YORK

EMMIS MEADOWLANDS CORPORATION

EMMIS PUBLISHING CORPORATION

EMMIS PUBLISHING, L.P., by Emmis Operating Company, its General Partner

EMMIS RADIO, LLC, by Emmis Operating Company, its Manager

EMMIS RADIO LICENSE CORPORATION OF NEW YORK

EMMIS RADIO LICENSE, LLC, by Emmis Operating Company, its Manager

EMMIS TELEVISION LICENSE, LLC, by Emmis Operating Company, its Manager

EMMIS TELEVISION BROADCASTING, L.P., by Emmis Operating Company, its General
Partner

LOS ANGELES MAGAZINE HOLDING COMPANY, INC.

MEDIATEX COMMUNICATIONS CORPORATION

ORANGE COAST KOMMUNICATIONS, INC.

By:  

/s/ J. Scott Enright

Name:   J. Scott Enright Title:   Executive Vice President,   General Counsel
and Secretary

[Signature Page to Ratification of Guarantors]